DETAILED ACTION
The application of Chanda et al., for a “Predictive anomaly detection framework” filed on December 20, 2021, which is a continuation of U.S. Application No. 16/489300, filed on August 27, 2019, now U.S. Patent No. 11237939, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on December 20, 2021 has been considered.
Claims 21-40 are presented for examination. 
Claims 1-20 have been cancelled by a preliminary amendment. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting.

Claims 21, 23, 24, 28-32, 34, 35, and 38-40 are rejected under 35 USC § 102.

Claims 22 and 33 are rejected under 35 USC § 103. 

Claims 25-27, 36, and 37 are objected to while containing allowable matter.

Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, 1 related application is listed, but no corresponding patent number is supplied. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11237939. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11237939 contain(s) every element of claim(s) 21-40 of the instant application and as such anticipate(s) claim(s) 21-40 of the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 24, 28-32, 34, 35, and 38-40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bansal (U.S. Patent No. 7310590). 

As per claims 21, 32, and 40, Bansal discloses a method/a server computer/ computer-readable storage medium comprising:
receiving, by a server computer, a data value of a data stream that is associated with one or more client computers, the data stream providing a series of data values over time (col. 6, lines 56-61, “the first set of data may be a selected portion of a continuous data stream. For example, the first data set may be identified as the first fifty data points in a data stream.”), the series of data values comprising the data value and one or more historical data values that were received in the data stream prior to the data value, wherein the data value corresponds to a time interval and each of the one or more historical data values corresponds to a historical time interval (Fig. 4A);
selecting, by the server computer, a plurality of models based on the time interval associated with the data value, wherein each of the plurality of models has a different periodicity (col. 3, lines 5-10, “time series for different periods of time”);
predicting, by the server computer, a plurality of prediction values for the plurality of models (Figs. 1C and 3);
generating, by the server computer, a final score based on the plurality of prediction values; generating, by the server computer, a score threshold based on the one or more historical data values (col. 6, lines 35-50) and (col. 8, lines 51-64), wherein generating the score threshold comprises:
calculating the score threshold based on a variance of at least a subset of the one or more historical data values; and adjusting the score threshold based on one or more internal events (col. 1, lines 27-29) and (col. 6, lines 39-40) and (col. 8, lines 51-64); and
responsive to determining that the final score exceeds the score threshold, generating, by the server computer, a notification that indicates that the data value is an anomaly (Figs. 3-7) and (col. 6, line 62 through col. 7, line 21) and (col. 8, lines 4-11 and 20-36). 

As per claims 23 and 34, Bansal discloses the score threshold is adjusted based on one or more external events or one or more historical alerts (col. 1, lines 27-29) and (col. 6, lines 39-40) and (col. 8, lines 51-64).

As per claims 24 and 35, Bansal discloses the score threshold is adjusted based on a frequency of the one or more historical alerts (col. 1, lines 27-29) and (col. 6, lines 39-40) and (col. 8, lines 51-64).

As per claims 28 and 38, Bansal discloses the notification is sent to a computing device and wherein the notification comprises a command that causes the computing device to perform one or more actions based on the anomaly (Figs. 3-7) and (col. 4, lines 19-23) and (col. 8, lines 34-36).

As per claims 29 and 39, Bansal discloses the one or more actions comprises: halting or starting one or more software processes; or halting or starting the computing device (Figs. 3-7) and (col. 4, lines 19-23) and (col. 8, lines 34-36).

As per claim 30, Bansal discloses determining a periodic event that occurs contemporaneously with the time interval that caused the data value to be anomalous; generating a new model based on the periodic event; and adding the new model to the plurality of models (Fig. 4B) and (col. 3, lines 5-19).

As per claim 31, Bansal discloses the periodic event affects how one or more client computers perform while the periodic event is occurring (Fig. 4B) and (col. 3, lines 5-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (U.S. Patent No. 7310590) in view of Ruhl et al. (U.S. PGPUB 20110119100).

As per claims 22 and 33, Bansal discloses analyzing a time series for different periods of time (col. 3, lines 5-10). However, Bansal fails to explicitly disclose a daily/weekly/monthly periodicity.
Ruhl of analogous art teaches wherein the plurality of models comprises: a first model with a daily periodicity; a second model with a weekly periodicity; or a third model with a monthly periodicity ([0031] and [0065]).
All of the claimed elements were known in Bansal and Ruhl and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their anomaly detection methods. One would be motivated to make this combination since Ruhl’s nightly, weekly or monthly data collection is a mere example of Bansal’s different periods of time.
Allowable Subject Matter
Claims 25-27, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113